205 P.3d 744 (2009)
In the Matter of Michael L. JONES, Respondent.
No. 100,616.
Supreme Court of Kansas.
April 20, 2009.

ORDER OF REINSTATEMENT
On October 17, 2008, this court suspended the respondent, Michael L. Jones, from the practice of law in Kansas for a period of 6 months. See In re Jones, 287 Kan. 112, 193 P.3d 893 (2008). Before reinstatement, the respondent was required to pay the costs of the disciplinary action and comply with Supreme Court Rule 218 (2008 Kan. Ct. R. Annot. 350).
The Disciplinary Administrator's Office has verified that the respondent has fully complied with the conditions imposed upon him. This court finds that the respondent, Michael L. Jones, should be reinstated to the practice of law in the State of Kansas.
IT IS THEREFORE ORDERED that the respondent be reinstated to the practice of *745 law in the State of Kansas as of the date of this Order.
IT IS FURTHER ORDERED that this Order Of Reinstatement shall be published in the official Kansas Reports.
For The Court
/s/ Eric Rosen